                                                                               JS-6
1

2

3

4

5                       UNITED STATES DISTRICT COURT
6
                       CENTRAL DISTRICT OF CALIFORNIA

7

8
     TERRY FABRICANT, individually   )                 Case No. 2:20-cv-04761-DSF-GJS
9
     and on behalf of all others similarly
                                     )
                                                     ORDER TO DISMISS WITH
10   situated,                       )               PREJUDICE AS TO PLAINTIFF
                                     )               AND WITHOUT PREJUDICE AS
11
     Plaintiff,                      )               TO CLASS CLAIMS.
12                                   )
13          vs.                      )
                                     )
14
     EVERLASTINGCAPITAL              )
15   CORPORATION; and DOES 1 through )
     10, inclusive,                  )
16
                                     )
17   Defendant.                      )
18

19         IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
20   this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and
21   without prejudice as to the Putative Class alleged in the complaint, pursuant to
22   Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear his or its
23   own costs and attorneys’ fees.
24         IT IS SO ORDERED.
25   DATED: December 16, 2020
26

27                                             Honorable Dale S. Fischer
                                               UNITED STATES DISTRICT JUDGE
28




                                         Order to Dismiss - 1
